Three members of the court (Taft, C. J., and Herbert and Gibson, JJ.) are of the opinion that the judgment should be reversed on authority of Mantho v. Board of Liquor Control (1954), 162 Ohio St., 37, 120 N. E. (2d), 730. Three members of the court (Zimmerman, Matthias and O’Neill, JJ.) are of the opinion that the Mantho case is not controlling because here the court was without jurisdiction of the subject matter and a motion to vacate the judgment for plaintiff was filed within the term at which that judgment was rendered, and it was an abuse of the Common Pleas Court’s discretion to refuse to grant such a motion after the decision of this court in Parker v. Young, Admr., supra (172 Ohio St., 464), had been called to its attention.
The court being equally divided, Section 2 of Article IV of the Constitution requires that the judgment be affirmed.

Judgment affirmed.

Grieeith, J., not participating.